DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 and 6-8 were amended, claims 5 and 9-14 were canceled, and claims 15-19 were newly added in the response filed on 3/28/2022.  Claims 1-4, 6-8, and 15-19 are currently pending and under examination.
Response to Amendment
The abstract was amended on 3/28/2022 to be less than 150 words, therefore the objection to the abstract is withdrawn.  See p. 2 of the OA dated 9/27/2021.  
The Applicant corrected the informalities in the drawings. Therefore, the objections to the drawings are withdrawn.  See p. 2-4 of the OA dated 9/27/2021 and the top of p. 6 of the response filed on 3/28/2022.  
Claim 5 was canceled in the response filed on 3/28/2022, therefore the objection to said claim is withdrawn.  See p. 4 of the OA dated 9/27/2021.  
The Applicant amended claim 1 to recite that the taurine production process includes a step of ammonolysis of sodium isethionate (instead of sodium taurate).  Therefore the 35 USC 112(a) written description rejection of claims 1-7 is withdrawn.  See p. 4-5 of the OA dated 9/27/2021.  
The amendments to the claims were sufficient to overcome the 35 112(b) rejections of claims 1-8.  See p. 5-7 of the OA dated 9/27/2021.  Therefore, the rejections are withdrawn. 
Response to Arguments
Applicant's arguments filed 3/28/2022 (see p. 7-12) have been fully considered and they are persuasive.  Regarding the 35 USC 103 rejection of i) claims 1-4 and 8 as being unpatentable over US 10604478 (‘478) in view of US 2693488 (‘488) and CN 105732440 (CN ‘440) and ii) claims 5-7 as being unpatentable over ‘478, ‘488, and CN ‘440 in further view of JPH0421666 (JP ‘666) (see p. 7-23 of the OA dated 9/27/2021), the Applicant deleted the limitations of claim 5 and included them as step (a) in newly amended claim 1.  	
The Applicant firstly argues on p. 7 to the top of p. 9 that the rejection of record over claim 5 should be withdrawn because JP ‘666 does not teach carrying out the disclosed charcoal treatment with a last mother liquor of a taurine production process.  This part of the argument was not persuasive because ‘478 explicitly teaches purification of a mother liquor of the taurine crystallization process, wherein the method disclosed in JP ’666 can be further employed to remove colored impurities from the same other liquor before it is purified with an anion exchange resin. Also see p. 21-22 of the OA dated 9/21/2021 and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant then argues that the prior art, in particular ‘488, does not provide motivation to modify the pH of the decolorized mixture to a neutral or acidic pH before the mixture is subjected to treatment with the anion exchange resin.  This argument is persuasive for the reasons set forth in the response (see p. 9-12).  Therefore, the rejection is withdrawn.
Allowable Subject Matter
Claims 1-4, 6-8, and 15-19 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed process is the art of record.  However, for the reasons recited above the prior art does not fairly teach or suggest the claimed process.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622